In a negligence action to recover damages inter alia for personal injuries, defendant appeals from an order of the Supreme Court, Queens County, dated July 24, 1968, which granted plaintiffs’ motion for leave to file a late notice of claim and to serve an amended complaint. Order reversed, on the law and the facts, without costs, and motion denied. Plaintiff failed to comply with the requirements of subdivision 1 of section 1276 of the Public Authorities Law and section 50-e of the General Municipal Law (Conroy v. Long Is. R. R., 31 A D 2d 834). They further failed to commence this action with the one-year limitation of time (Public Authorities Law, § 1276, subd. 2; Matter of Martin v. School Bd. of Union Free Dist. No. 28, Long Beach, 301 N. Y. 233). Christ, Acting P. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.